FILED
                                                                              IN THE OFFICE OF THE
                                                                           CLERK OF SUPREME COURT
                                                                                DECEMBER 23, 2021
                                                                            STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 230

State of North Dakota,                                  Plaintiff and Appellee
      v.
Thomas Lynn Olsen,                                   Defendant and Appellant

                                No. 20210127

Appeal from the District Court of Griggs County, Southeast Judicial District,
the Honorable James D. Hovey, Judge.

AFFIRMED.

Per Curiam.

Jayme J. Tenneson, State’s Attorney, Lakota, ND, for plaintiff and appellee.

Samuel A. Gereszek, Grand Forks, ND, for defendant and appellant.
                                State v. Olsen
                                No. 20210127

Per Curiam.

[¶1] Thomas Olsen appeals from a criminal judgment entered after a jury
found him guilty of gross sexual imposition. On appeal, Olsen argues the
district court erred in denying his N.D.R.Crim.P. 29 motion regarding time as
an essential element. He also argues the court’s preliminary ruling on probable
cause pursuant to N.D.R.Crim.P. 4, 5, and 5.1 undermines the integrity of the
judicial process. We summarily affirm under N.D.R.App.P. 35.1(a)(3) and (7);
State v. Montplaisir, 2015 ND 237, ¶ 16, 869 N.W.2d 435 (“A defendant who is
found guilty at trial may not, on appeal, challenge the district court’s decision
on probable cause at the preliminary hearing.”).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1